DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 10/22/20, 11/24/20, 12/16/20, 02/02/21 were filed after the mailing date of the Non-Final Office action on 09/24/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.         Applicant's amendment filed on 12/23/20 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/23/20 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Vollmer (US 6632779), Post (US 5683973), Hatchman (US 2015/0080273), and Brege (US 2015/ 0087563).
           Vollmer discloses a wellbore fluid comprising aqueous base fluid, viscosifier such as xanthan, polyethylene glycol in an amount of 20 to 99 wt% based on total weight of 
           Post discloses a detergent composition comprising 1 to 14 wt% water,  5 to 50 wt% acid such as C12 to C24 fatty acid, 0.1 to 10 wt% polyethylene glycol has molecular weight from 100 to below 1000, and water soluble starch (claims 1, 14).  Post does not disclose the wellbore fluid comprising xanthan and a filtration control package comprising: from 30 wt.% to 70 wt.% of at least one carboxylic acid having from 16 to 18 carbon atoms; from 30 wt.% to 70 wt.% of a polyethylene glycol with a mass average molar mass (Mw) less than or equal to 1500 daltons; where the amount of polyethylene glycol does not exceed 30 pounds per barrel of wellbore servicing fluid.
          Hatchman discloses a wellbore fluid comprising aqueous fluid, viscosifier such as xanthan gums, surfactants, wherein the surfactant is selected from C12-18 fatty acids and alkoxylkated fatty alcohols (para [0033], [0039], [0050]-[0051], [0061], [0084], [0154]), wherein the alkoxylated alcohols comprises the alkoxylation such as ethoxylation reaction product of the C2-20 fatty alcohol, wherein the degree of alkoxylation is from 1 to 15 (para [0068]-[0070]); and one or more co-surfactant comprising C6-18 fatty acids and C9-11 fatty alcohol ethoxylate (e.g. RHODASURF® 860p , HLB 11.4) or iso-decyl alkoxylate (RHODASURF® DA-630E, HLB 12.5) (para [0135], [0138]), wherein the 6-18 fatty acids is in an amount from 2 to 50 wt% (para [0135], [0142]). Hatchmann further discloses polyethylene glycol in amount of from 0.5 to 15 wt% (para [0152]-[0153]). Hatchman does not disclose the aqueous base fluid and a filtration control package comprising: from 30 wt.% to 70 wt.% of at least one carboxylic acid having from 16 to 18 carbon atoms; from 30 wt.% to 70 wt.% of a polyethylene glycol with a mass average molar mass (Mw) less than or equal to 1500 daltons; where the amount of polyethylene glycol does not exceed 30 pounds per barrel of wellbore servicing fluid.
          Brege discloses a wellbore cleaning fluid after the drilling operation comprising an aqueous-based fluid, surfactant and an agent, wherein the surfactant comprises nonionic surfactants such as alcohols such as glycols that have been polyethoxylated, and wherein the agent comprises fatty acids such as oleic acid, stearic acid, linoleic or linolenic acid are present in an amount from about 0.5 to about 30 vol% (para [0010], [0015]-[0016]). [0019]-[0020], claim 7). Brege does not disclose a filtration control package comprising: from 30 wt.% to 70 wt.% of at least one carboxylic acid having from 16 to 18 carbon atoms; from 30 wt.% to 70 wt.% of a polyethylene glycol with a mass average molar mass (Mw) less than or equal to 1500 daltons; where the amount of polyethylene glycol does not exceed 30 pounds per barrel of wellbore servicing fluid.  
           The closest prior arts do not suggest or disclose the claimed wellbore servicing fluid. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768